Citation Nr: 1645964	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  12-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1995, and he received an honorable discharge for this period of service.  The Veteran also served on active duty from December 1995 to December 1996, and he was discharged under other than honorable conditions for this period of service.     

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Atlanta, Georgia, now has jurisdiction over this case.  
 
The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in January 2013 and a transcript of that hearing has been associated with the claims file.  In an August 2016 letter, the Board informed the Veteran that the VLJ who conducted the January 2013 hearing is no longer employed with the Board and offered the Veteran the opportunity to have another hearing.  See 38 C.F.R. § 20.707.  However, by a letter received in September 2016, the Veteran declined the offer of another Board hearing.

This case was previously remanded by the Board, in March 2014, for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran is seeking service connection for a psychiatric disorder, claimed as schizophrenia.  He asserts that the disorder began during his active service in Japan, where he was stationed in 1993 and 1994.  At his January 2013 hearing, the Veteran testified that he was attacked while walking on the street in Yokosuka, Japan.  The Veteran's foot was fractured and his head was struck during the attack.  In addition, the Veteran started experiencing anxiety, stress, memory loss, and depression after the attack.  The Veteran testified that he did not seek mental health treatment while in service because he did not know that such treatment existed.    

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Veteran has not yet been afforded a VA examination or provided a medical opinion in connection with his claim for entitlement to service connection for a psychiatric disorder.  The claims file contains numerous medical records, from VA medical centers and private treatment facilities, demonstrating a current diagnosis of schizophrenia.  In his January 2013 hearing testimony, the Veteran stated that he was attacked during active service and that his psychiatric symptoms began thereafter.  The Veteran is competent to testify to his experiences and to symptomatology that is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of the above, the Board finds that a VA examination is required to ascertain whether any diagnosed psychiatric disorder is related to the Veteran's active service.  See McLendon, 20 Vet. App. at 81.

Remand is also required to obtain relevant records and associate them with the claims file.  With regard to VA medical center (VAMC) records, the Supplemental Statement of the Case issued in March 2016 cites to treatment records from the VAMC in Augusta, Georgia, dated from May 12, 2010, through February 17, 2016.  However, the Veteran's claims file contains Augusta VAMC treatment records only for the period from August 2007 through January 2012.  In addition, at his January 2013 hearing, the Veteran stated that he was receiving treatment from the Athens Community Based Outpatient Clinic (CBOC).  However, the Veteran's claims file is absent treatment records from the Athens CBOC dated after August 2011.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ therefore must obtain all VA treatment records and associate them with the claims file.  All attempts to obtain these records must be documented and the Veteran and his representative must be notified of any inability to obtain the requested documents.  

According to Augusta VAMC treatment records dated in August 2009, the Veteran had been receiving treatment at the Wilkes County and Taliaferro County Mental Health Clinics for the past five years.  However, there is no evidence in the claims file that the RO attempted to obtain these private treatment records.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  On remand, the Veteran must be provided another opportunity to identify and authorize release of relevant private treatment records, specifically to include those from the Wilkes County and Taliaferro County Mental Health Clinics.  If the Veteran identifies outstanding private treatment records, appropriate efforts must be made to obtain the records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1).

Finally, the RO has not obtained the Veteran's service treatment records for his period of active duty from July 1993 to July 1995.  In April 2014, the RO contacted the National Personnel Records Center (NPRC) and requested the Veteran's service treatment records.  In response, the NPRC stated that it did not have these records and suggested that the RO use the Defense Personnel Records Information Retrieval System (DPRIS) to obtain information from official military personnel folders in custody of the Department of Defense.  It appears that the RO contacted DPRIS, but the service treatment records obtained from DPRIS only cover the Veteran's second period of service, from December 1995 to December 1996.  However, the Veteran's treatment records for his period of service from July 1993 to July 1995 are not part of the claims file, and it appears that the RO has not undertaken efforts to obtain these records.  Moreover, these records are relevant to the claim on appeal, as the Veteran contends his psychiatric symptoms began following an attack that occurred during this period.  In this regard, VA has a duty to make as many attempts as necessary to obtain identified, outstanding Federal records, including military records, until a determination is made that such records are unavailable or that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2). 

When a Veteran's service treatment records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  If such records are unavailable, a formal determination must be made as to the unavailability of the records pursuant to 38 C.F.R. § 3.159(c).  The Veteran's service connection claim may not be decided until a formal determination as to the unavailability of additional service treatment records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (2009).

In addition, the Veteran must be provided with oral or written notice that identifies the records that could not be obtained; briefly explains the efforts made to obtain the records; requests the claimant to furnish any records in his/her possession that VA could not obtain, and/or identify the possible location of the records; furnishes information about possible alternative sources of service records; and describes the action VA will take on the claim if the evidence is not furnished or identified within 10 days from the date of the notice.  38 C.F.R. § 3.159(e) (2015).  The various types of evidence VA may use to supplement or as a substitute for service treatment records include but are not limited to:  statements from service medical personnel; "buddy" statements or affidavits; accident and police reports; employment-related examination reports; medical evidence from civilian/private hospitals, clinics, and physicians that treated the claimant during service or shortly after separation; letters written during service; photographs taken during service; pharmacy prescription records; and/or insurance-related examination reports.  See M21-1MR, VA Adjudication Procedures Manual, Part III, Subpart iii, Chapter 2, Section E, Paragraph 27. 

In this case, the RO has not made a formal finding of unavailability of service medical treatment records, and the Veteran has not been notified of the unavailability of service treatment records for the period from July 1993 to July 1995.  Thus, the RO must undertake additional efforts to obtain these service treatment records.  If they cannot be obtained, a formal finding of unavailability must be made, and the Veteran must be issued an adequate notice letter.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers.  The Board is particularly interested in treatment records from the Wilkes County and Taliaferro County Mental Health Clinics.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response. 

2.  Obtain all outstanding VA treatment records from the VA medical center in Augusta, Georgia, the community based outpatient clinic in Athens, Georgia, and from any related facilities, and associate them with the claims file.  In this regard, the Board notes that the Supplemental Statement of the Case issued in March 2016 cites to treatment records from the VAMC in Augusta, Georgia, dated from May 12, 2010 through February 17, 2016.  However, the Veteran's claims file contains Augusta VAMC treatment records only for the period from August 2007 through January 2012.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR, for the Veteran's service treatment records for the period from July 1993 to July 1995.  All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  If the service treatment records are missing or are otherwise unavailable, this fact shall also be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.  The notification letter must inform the Veteran of the following:  the service medical treatment records could not be obtained; a brief explanation of the efforts made to obtain the records; request that he furnish any records in his possession that VA could not obtain, and/or identify the possible location of the records; identify the possible alternative sources of service records; and describe the action VA will take on the claim if the evidence is not furnished or identified within 10 days from the date of the notice.  38 C.F.R. § 3.159(e).

5.  After completing the above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all subjective complaints and objective symptoms must be documented.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner is asked to opine as to whether the Veteran has a diagnosis of schizophrenia or any other psychiatric disorder.  As to each diagnosed psychiatric disability (to include schizophrenia), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed psychiatric disorder was present in service, was caused by service, or is otherwise related to service. 

In providing the requested opinion, the examiner must give consideration to the Veteran's lay statements, to include the Veteran's January 2013 testimony, in which he reported being attacked during his period of active service from July 1993 to July 1995 and experiencing stress, anxiety, and depression thereafter.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of the conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought remains denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




